UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. (Mark One) Form 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34631 Armco Metals Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 26-0491904 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Waters Park Drive, Suite 98, San Mateo, CA (Address of principal executive offices) (Zip Code) (650) 212-7620 (Registrant's telephone number, including area code) not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☒Yes ☐No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ☒Yes☐ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) ☐Yes ☒No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.52,739,661 shares of common stock are issued and outstanding as of May 16, 2014. 1 TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. F-1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 4 Item 3. Quantative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 17 Item 4. Mine Safety Disclosures. 17 Item 5. Other Information. 17 Item 6. Exhibits. 17 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Throughout this report, or in other reports or registration statements filed from time to time with the Securities and Exchange Commission under the Securities Exchange Act of 1934, or under the Securities Act of 1933, as well as in documents we incorporate by reference or in press releases or oral statements made by our officers or representatives, we may make statements that express our opinions, expectations, or projections regarding future events or future results, in contrast with statements that reflect historical facts. These predictive statements, which we generally precede or accompany by such typical conditional words as “anticipate,” “intend,” “believe,” “estimate,” “plan,” “seek,” “project” or “expect,” or by the words “may,” “will,” or “should,” are intended to operate as “forward-looking statements” of the kind permitted by the Private Securities Litigation Reform Act of 1995, incorporated in Section 27A of the Securities Act and Section 21E of the Securities Exchange Act. That legislation protects such predictive statements by creating a “safe harbor” from liability in the event that a particular prediction does not turn out as anticipated. While we always intend to express our best judgment when we make statements about what we believe will occur in the future, and although we base these statements on assumptions that we believe to be reasonable when made, these forward-looking statements are not a guarantee of performance, and you should not place undue reliance on such statements. Forward-looking statements are subject to many uncertainties and other variable circumstances, many of which are outside of our control, that could cause our actual results and experience to differ materially from those we thought would occur. The following listing represents some, but not necessarily all, of the factors that may cause actual results to differ from those we may have anticipated or predicted: ● We operate in cyclical industries and we experience volatile demand for our products; ● Our ability to operate our scrap metal recycling facility efficiently and profitably; ● Our ability to obtain sufficient capital to fund a potential expansion of our scrap metal recycling facility; ● Our ability to consummate the pending acquisition of Draco Resources, Inc. and the success of its future business and operations; ● Our ability to establish adequate management, legal and financial controls in the United States and China; 2 ● The availability to us of supplies of metal ore and scrap metal upon favorable terms; ● The availability of electricity to operate our scrap metal recycling facility; ● Fluctuations in raw material prices may affect our operating results as we may not be able to pass on cost increases to customers; ● The lack of various legal protections, which may be customarily contained in similar contracts among parties in the United States and are material to our operations, in certain agreements to which we are a party; ● Our dependence on our key management personnel; ● Our potential inability to meet the filing requirements imposed by the securities laws in the United States; ● Our ineffective internal control over financial reporting; ● The effect of changes resulting from the political and economic policies of the Chinese government on our assets and operations located in China; ● The limitation on our ability to receive and use our revenues effectively as a result of restrictions on currency exchange in China; ● The impact of future inflation in China on economic activities in China; ● Our ability to enforce our rights due to policies regarding the regulation of foreign investments in China; ● The restrictions imposed under regulations relating to offshore investment activities by Chinese residents, causing us increased administrative burdens and regulatory uncertainties, may limit or adversely affect our ability to complete any business combinationswith our subsidiaries based in China; ● Our ability to comply with the United States Foreign Corrupt Practices Act which could subject us to penalties and other adverse consequences; ● The provisions of our articles of incorporation and by-laws that may delay or prevent a takeover may sometimes work against the best interests of our stockholders; and ● Our controlling stockholders may take actions that conflict with the interests of our stockholders. You should read thoroughly this report and the documents that we refer to herein with the understanding that our actual future results may be materially different from and/or worse than what we expect. We qualify all of our forward-looking statements by these cautionary statements including those made in Part II, Item 1A. Risk Factors appearing later in this report, Part I. Item 1A. Risk Factors appearing in our Annual Report on Form 10-K for the year ended December 31, 2013 and our other filings with the Securities and Exchange Commission. New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Unless otherwise set forth to the contrary, when used in this report the terms the “Company,” "we," "us," "ours," and similar terms refers to Armco Metals Holdings, Inc., a Nevada corporation, and our subsidiaries, the term “MT” refers to metric tons, and the term “Recycling Facility” refers to our metal recycling facility located in the Banqiao Industrial Zone, part of Lianyungang Economic Development Zone in the Jiangsu province of China. The information which appears on our web site at www.armcometals.com is not part of this report. 3 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. Armco MetalsHoldings, Inc. March 31, 2014 and 2013 Index to the Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets at March 31, 2014 (Unaudited) and December 31, 2013 F-2 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months Ended March 31, 2014 and 2013 (Unaudited) F-3 Consolidated Statement of Stockholders’ Equity for the Three Months Ended March 31, 2014 (Unaudited) F-4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 (Unaudited) F-5 Notes to the Consolidated Financial Statements (Unaudited) F-7 F-1 ARMCO METALS HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS March 31, 2014 December 31, 2013 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 1,000,304 $ 596,557 Pledged deposits 1,046,872 4,652,222 Marketable securities 541,067 519,129 Accounts receivable, net 18,459,055 25,595,516 Inventories 16,787,158 20,456,920 Advance on purchases 749,387 733,285 Prepayments and other current assets 2,136,796 1,181,371 Total Current Assets 40,720,639 53,735,000 PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment 44,491,820 44,856,611 Accumulated depreciation ) ) PROPERTY, PLANT AND EQUIPMENT, net 34,503,146 35,495,678 LAND USE RIGHTS Land use rights 6,626,488 6,681,779 Accumulated amortization ) ) LAND USE RIGHTS, net 6,182,901 6,265,301 Total Assets $ 81,406,686 $ 95,495,979 F-2 ARMCO METALS HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS March 31, 2104 December 31, 2013 (Unaudited) LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Loans payable $ 22,511,856 $ 27,415,638 Banker's acceptance notes payable and letters of credit 3,116,049 8,473,217 Current maturities of capital lease obligation 897,501 904,990 Accounts payable 5,118,495 10,062,463 Advances received from Chairman and CEO 755,805 668,332 Due to related party 397,371 403,141 Customer deposits 2,821,930 649,488 Corporate income tax payable 820,036 822,207 Derivative liability 1,367,535 61,429 Value added tax and other taxes payable 1,831,056 2,202,331 Accrued expenses and other current liabilities 1,653,038 1,228,753 Total Current Liabilities 41,290,672 52,891,989 Total Liabilities 41,290,672 52,891,989 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $0.001 par value; 1,000,000 shares authorized; none issued or outstanding - - Common stock, $0.001 par value, 74,000,000 shares authorized, 33,770,176 and 29,876,327 shares issued and outstanding as of March 31, 2014 and December 31, 2013, respectively 33,770 29,876 Additional paid-in capital 37,305,937 35,790,906 Retained earnings ) 2,625,287 Accumulated other comprehensive income (loss): Change in unrealized gain on marketable securities ) ) Foreign currency translation gain 4,443,875 4,852,433 Total Stockholders' Equity 40,116,014 42,603,990 Total Liabilities and Stockholders' Equity $ 81,406,686 $ 95,495,979 See accompanying notes to the unaudited consolidated financial statements. F-3 ARMCO METALS HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) For the Three Months Ended March 31, 2014 For the three Months Ended March 31, 2013 (Unaudited) (Unaudited) NET REVENUES $ 9,918,651 $ 14,343,077 COST OF GOODS SOLD 11,082,455 13,698,412 GROSS MARGIN ) 644,665 OPERATING EXPENSES: Selling expenses 100,855 29,226 Professional fees 214,454 196,497 General and administrative expenses 1,438,126 1,046,694 Operating cost of idle manufacturing facility 534,972 423,221 Total operating expenses 2,288,407 1,695,638 LOSS FROM OPERATIONS ) ) OTHER (INCOME) EXPENSE: Interest income ) ) Interest expense 672,942 729,372 Change in fair value of derivative liability ) ) Loan guarantee expense 13,002 12,500 Other (income) expense 58,303 ) Total other (income) expense 168,070 47,305 LOSS BEFORE INCOME TAXES PROVISION ) ) INCOME TAX PROVISION - ) NET LOSS ) ) OTHER COMPREHENSIVE INCOME (LOSS): Change in unrealized income (loss) of marketable securities 21,938 5,499 Foreign currency translation gain (loss) ) ) COMPREHENSIVE LOSS $ ) $ ) NET LOSS PER COMMON SHARE - BASIC AND DILUTED: Net loss per common share - basic and diluted $ ) $ ) Weighted Average Common Shares Outstanding - basic and diluted 23,304,334 See accompanying notes to the unaudited consolidated financial statements. F-4 ARMCO METALS HOLDINGS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the Three Months Ended March 31, 2014 (Unaudited) Common Stock, $0.001 Par Value Accumulated Other Comprehensive Income (Loss) Number of Shares Amount Additional Paid-in Capital Retained Earnings Change in Unrealized Loss on Marketable Securities Foreign Currency Translation Gain Total Stockholders' Equity Balance, December 31, 2013 29,876,327 $ 29,876 $ 35,790,906 $ 2,625,287 $ ) $ 4,852,433 $ 42,603,990 Loan guarantee services received and quarterly shares vested from common shares issued to Chaoyang Steel on June 11, 2010 for 5 year loan guarantee services expiring June 30, 2016 33,338 34 12,968 13,002 Stock-based compensation 2,336 904,193 906,529 Issuance of common shares for consulting services to CDII for service of one year starting from November 1, 2013 250,000 250 97,250 97,500 Issuance of common stock in conversion of convertible notes 1,274,303 1,274 383,353 384,627 Reclassification of derivative liabilities due to conversion of convertible notes 117,267 117,267 Net Loss ) ) Change in unrealized loss on marketable securities 21,938 21,938 Foreign currency translation loss ) ) Balance, March 31, 2014 $ 33,770 $ 37,305,937 $ ) $ ) $ 4,443,875 $ 40,116,014 See accompanying notes to the unaudited consolidated financial statements. F-5 ARMCO METALS HOLDINGS, INC. CONSOLIDATEDSTATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2014 For the Three Months Ended March 31, 2013 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation expense 706,766 706,402 Amortization expense 30,782 59,190 Change in fair value of derivative liability ) ) Amortization of debt discount 494,593 - Stock-based compensation 1,017,031 411,625 Write-down of inventories 390,173 - Changes in operating assets and liabilities Bank acceptance notes receivable - ) Accounts receivable 8,777,149 7,635,827 Inventories 3,136,203 ) Advance on purchases 269,806 ) Prepayments and other current assets ) ) Accounts payable ) 3,468,335 Customer deposits 501,493 1,733,345 Taxes payable ) ) Accrued expenses and other current liabilities 152,365 980,317 NET CASH PROVIDED BY OPERATING ACTIVITIES 5,044,555 3,289,975 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from release of pledged deposits 5,409,660 3,756,871 Payment made towards pledged deposits ) ) Purchase of property, plant and equipment - ) NET CASH PROVIDED BY/(USED IN) INVESTING ACTIVITIES 3,593,387 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from loans payable 6,082,898 9,503,386 Repayment of loans payable ) ) Banker's acceptance notes payable ) 5,674,121 Repayment of capital lease obligation - ) Advances from (repayment to) Chairman and CEO 77,918 187,929 Advances from (repayment to) related party 78 - Proceeds from related party loan - 1,004,128 Proceeds from sales of common stock - 1,621,356 NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) 1,414,607 EFFECT OF EXCHANGE RATE CHANGES ON CASH ) ) NET CHANGE IN CASH 403,747 ) Cash at beginning of the period 596,557 1,367,171 Cash at end of the period $ 1,000,304 $ 1,327,506 SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Interest paid $ 175,553 $ 729,372 Income tax paid $ - $ 1,777 NON CASH FINANCING AND INVESTING ACTIVITIES: Debt discount due to convertible features $ 1,901,282 $ - Reclassification of derivative liability to additional paid-in capital $ 117,267 $ - Change in fair value of marketable securities $ 21,938 $ - Common shares issued for conversion of convertible notes and accrued interest $ $ - See accompanying notes to the unaudited consolidated financial statements. F-6 Armco Metals Holdings, Inc. March 31, 2014 and 2013 Notes to the Consolidated Financial Statements (Unaudited) Note 1 – Organization and Operations Armco Metals Holdings, Inc. (formerly China Armco Metals, Inc. and Cox Distributing, Inc.) Cox Distributing was founded as an unincorporated business in January 1984 and was incorporated as Cox Distributing, Inc. (“Cox Distributing”), a C corporation under the laws of the State of Nevada on April 6, 2007 at which time 9,100,000 shares of common stock were issued to the founder in exchange for the existing unincorporated business. No value was given to the stock issued by the newly formed corporation. Therefore, the shares were recorded to reflect the $.001 par value and paid in capital was recorded as a negative amount ($9 On June 27, 2008, Cox Distributing amended its Articles of Incorporation, and changed its name to China Armco Metals, Inc . (“Armco Metals” ) upon the acquisition of Armco Metals International Limited (formerly “Armco & Metawise (H.K) Limited” or “Armco HK”) and Subsidiaries to better identify the Company with the business conducted, through its wholly owned subsidiaries in China, import, export and distribution of ferrous and non-ferrous ores and metals, and processing and distribution of scrap steel . O n July 3, 2013, the Company changed its name from “China Armco Metals, Inc.” to “Armco Metals Holdings, Inc.”(“Armco Metals Holdings” or the “Company”). Armco Metals International Limited (formerly Armco & Metawise (H.K) Limited) and Subsidiaries Armco Metals International Limited (formerly Armco & Metawise (H.K) Limited) Armco & Metawise (H.K) Limited was incorporated on July 13, 2001 under the laws of the Hong Kong Special Administrative Region (“HK SAR”) of the People’s Republic of China (“PRC”). Armco HK engages in the import, export and distribution of ferrous and non-ferrous ore and metals. On March 22, 2011, Armco & Metawise (H.K) Limited amended its Memorandum and Articles of Association, and changed its name to Armco Metals International Limited (“Armco HK”). Formation of Henan Armco and Metawise Trading Co ., Ltd. Henan Armco and Metawise Trading Co., Ltd. (“Henan”) was incorporated on June 6, 2002 in the City of Zhengzhou, Henan Province, PRC. Henan engages in the import, export and distribution of ferrous and non-ferrous ores and metals . Formation of Armco (Lianyungang) Renewable Metals, Inc. On January 9, 2007, Armco HK formed Armco (Lianyungang) Renewable Metals, Inc. (“Renewable Metals”), a wholly-owned foreign enterprise (“WOFE”) subsidiary in the City of Lianyungang, Jiangsu Province, PRC. Renewable Metals engages in the processing and distribution of scrap metal . On December 1, 2008, Armco HK transferred its 100% equity interest in Renewable Metals to Armco Metals. Merger of Henan with Renewable Metals, Companies under Common Control On December 28, 2007, Armco HK entered into a Share Transfer Agreement with Renewable Metals, whereby Armco HK transferred to Renewable Metals all of its equity interest in Henan, a company under common control of Armco HK . The acquisition of Henan has been recorded on the purchase method of accounting at historical amounts as Renewable Metals and Henan were under common control since June 2002. The consolidated financial statements have been presented as if the acquisition of Henan had occurred as of the first date of the first period presented . F-7 Acquisition of Armco Metal International Limited and Subsidiaries (“Armco HK”) Recognized as a Reverse Acquisition On June 27, 2008, the Company entered into and consummated a share purchase agreement (the “Share Purchase Agreement”) with Armco HK and Feng Gao, who owned 100% of the issued and outstanding shares of Armco HK. In connection with the consummation of the Share Purchase Agreement , (i) Stephen Cox surrendered 7,694,000 common shares, representing his controlling interest in the Company for cancellation and resigned as an officer and director; (ii) the Company purchased from the Armco HK Shareholder 100% of the issued and outstanding shares of Armco HK’s capital stock for $6,890,000 by delivery of the Company’s purchase money promissory note; (iii) issued to Ms. Gao (a) a stock option entitling Ms. Gao to purchase 5,300,000 shares of the Company’s common stock, par value $.001 per share (the “Common Stock”) with an exercise price of $1.30 per share expiring on December 31, 2008 and (b) a stock option entitling Ms. Gao to purchase 2,000,000 shares of the Company’s common stock with an exercise price of $5.00 per share expiring two (2) years from the date of issuance on June 27, 2010 (the “Gao Options”). On August 12, 2008, Ms. Gao exercised her option to purchase and the Company issued 5,300,000 shares of its common stock in exchange for the $6,890,000 note owed to Ms. Gao. The shares issued represented approximately 69.7% of the issued and outstanding common stock immediately after the consummation of the Share Purchase and exercise of the option to purchase 5,300,000 shares of the Company’s common stock at $1.30 per share. As a result of the controlling financial interest of the former stockholder of Armco HK, for financial statement reporting purposes, t he merger between the Company and Armco HK has been treated as a reverse acquisition with Armco HK deemed the accounting acquirer and the Company deemed the accounting acquiree under the acquisition method of accounting in accordance with section 805-10-55 of the FASB Accounting Standards Codification. The reverse acquisition is deemed a capital transaction and the net assets of Armco HK (the accounting acquirer) are carried forward to the Company (the legal acquirer and the reporting entity) at their carrying value before the acquisition . The acquisition process utilizes the capital structure of the Company and the assets and liabilities of Armco HK which are recorded at their historical cost. The equity of the Company is the historical equity of Armco HK retroactively restated to reflect the number of shares issued by the Company in the transaction. Formation of Armco (Lianyungang) Holdings, Inc . On June 4, 2009, the Company formed Armco (Lianyungang) Holdings, Inc. (“Lianyungang Armco”) , a WOFE subsidiary in the City of Lianyungang, Jiangsu Province, PRC. Lianyungang Armco intends to engage in marketing and distribution of the recycled scrap steel . Formation of Armco Metals (Shanghai) Holdings, Ltd. On July 16, 2010, the Company formed Armco Metals (Shanghai) Holdings. Ltd. (“Armco Shanghai”) as a WOFE subsidiary in Shanghai, China. Armco Shanghai serves as the headquarters for the Company’s China operations and oversees the activities of the Company in financing and international trading. Note 2 - Significant and Critical Accounting Policies and Practices Basis of Presentation - Unaudited Interim Financial Information The accompanying unaudited interim consolidated financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information, and with the rules and regulations of the United States Securities and Exchange Commission (“SEC”) to Form 10-Q and Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.The unaudited interim financial statements furnished reflect all adjustments (consisting of normal recurring accruals) which are, in the opinion of management, necessary to a fair statement of the results for the interim period presented.Interim results are not necessarily indicative of the results for the full year.These unaudited interim consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2013 and notes thereto contained in the Company’s Annual Report on Form 10-K filed with the SEC on April 4, 2014. Principles of Consolidation The Company applies the guidance of Topic 810 “Consolidation” of the FASB Accounting Standards Codification to determine whether and how to consolidate another entity. Pursuant to ASC Paragraph 810-10-15-10 all majority-owned subsidiaries—all entities in which a parent has a controlling financial interest—shall be consolidated except (1) when control does not rest with the parent, the majority owner; (2) if the parent is a broker-dealer within the scope of Topic 940 and control is likely to be temporary; (3) consolidation by an investment company within the scope of Topic 946 of a non-investment-company investee. Pursuant to ASC Paragraph 810-10-15-8 the usual condition for a controlling financial interest is ownership of a majority voting interest, and, therefore, as a general rule ownership by one reporting entity, directly or indirectly, of more than 50 percent of the outstanding voting shares of another entity is a condition pointing toward consolidation. The power to control may also exist with a lesser percentage of ownership, for example, by contract, lease, agreement with other stockholders, or by court decree . The Company consolidates all less-than-majority-owned subsidiaries, if any, in which the parent’s power to control exists. F-8 The Company's consolidated subsidiaries and/or entities as of March 31, 2014 are as follows: Name of consolidated subsidiary or entity State or other jurisdiction of incorporation or organization Date of incorporation or formation (date of acquisition, if applicable) Attributable interest Armco Metal International Limited (“Armco HK”) Hong Kong SAR July 13, 2001 100% Henan Armco and Metawise Trading Co., Ltd. (“Henan Armco”) PRC June 6, 2002 100% Armco (Lianyungang) Renewable Metals, Inc. (“Renewable Metals”) PRC January 9, 2007 100% Armco (Lianyungang) Holdings, Inc. (“Lianyungang Armco”) PRC June 4, 2009 100% Armco Metals (Shanghai) Holdings. Ltd. (“Armco Shanghai”) PRC July 16, 2010 100% The consolidated financial statements include all accounts of the Company and the consolidated subsidiaries and/or entities as of reporting period ending date(s) and for the reporting period(s) then ended. All inter-company balances and transactions have been eliminated. Use of Estimates and Assumptions and Critical Accounting Estimates and Assumptions The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management makes its best estimate of the outcome for these items based on historical trends and other information available when the financial statements are prepared. Changes in estimates are recognized in accordance with the accounting rules for the estimate, which is typically in the period when new information becomes available to management. Actual results could differ from those estimates. Fair Value of Financial Instruments The Company follows paragraph 825-10-50-10 of the FASB Accounting Standards Codification for disclosures about fair value of its financial instruments and has adopted paragraph 820-10-35-37 of the FASB Accounting Standards Codification (“Paragraph 820-10-35-37”) to measure the fair value of its financial instruments. Paragraph 820-10-35-37 establishes a framework for measuring fair value in U.S. GAAP, and expands disclosures about fair value measurements. To increase consistency and comparability in fair value measurements and related disclosures, Paragraph 820-10-35-37 establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value into three (3) broad levels. The three (3) levels of fair value hierarchy defined by Paragraph 820-10-35-37 are described below: Level 1 Quoted market prices available in active markets for identical assets or liabilities as of the reporting date. Level 2 Pricing inputs other than quoted prices in active markets included in Level 1, which are either directly or indirectly observable as of the reporting date. Level 3 Pricing inputs that are generally observable inputs and not corroborated by market data. Financial assets are considered Level 3 when their fair values are determined using pricing models, discounted cash flow methodologies or similar techniques and at least one significant model assumption or input is unobservable. The fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. If the inputs used to measure the financial assets and liabilities fall within more than one level described above, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument. The carrying amounts of the Company’s financial assets and liabilities, such as cash, pledged deposits, accounts receivable, advance on purchases, prepayments and other current assets, accounts payable, customer deposits, corporate income/VAT tax payable, accrued expenses and other current liabilities approximate their fair values because of the short maturity of these instruments. The Company’s loans payable, banker’s acceptance notes payable, and capital lease obligation approximate the fair value of such instruments based upon management’s best estimate of interest rates that would be available to the Company for similar financial arrangements at March 31, 2014 and December 31, 2013 . The Company’s Level 3 financial liabilities consist of convertible notes with embedded conversion feature issued in September 2013, November 2013, and January through March 2014, for which there are no current market for these securities such that the determination of fair value requires significant judgment or estimation.The Company valued the automatic conditional conversion, re-pricing/down-round, change of control; default and follow-on offering provisions using a lattice model, with the assistance of a valuation specialist, for which management understands the methodologies. These models incorporate transaction details such as Company stock price, contractual terms, maturity, risk free rates, as well as assumptions about future financings, volatility, and holder behavior as of the date of issuance and each balance sheet date. F-9 Transactions involving related parties cannot be presumed to be carried out on an arm's-length basis, as the requisite conditions of competitive, free-market dealings may not exist. Representations about transactions with related parties, if made, shall not imply that the related party transactions were consummated on terms equivalent to those that prevail in arm's-length transactions unless such representations can be substantiated. It is not, however, practical to determine the fair value of advances from significant stockholder and lease arrangement with the significant stockholder, if any, due to their related party nature. Fair Value of Financial Assets and Liabilities Measured on a Recurring Basis Level 1 Financial Assets – Marketable Securities The Company uses Level 1 of the fair value hierarchy to measure the fair value of the marketable securities and marks the available for sale marketable securities at fair value in the statement of financial position at each balance sheet date and reports the unrealized holding gains and losses for available-for-sale securities in other comprehensive income (loss) until realized provided the unrealized holding gains and losses is temporary. If the fair value of an investment is less than its cost basis at the balance sheet date of the reporting period for which impairment is assessed, and it is determined that the impairment is other than temporary, then an impairment loss is recognized in earnings equal to the entire difference between the investment’s cost and its fair value at the balance sheet date of the reporting period. Level 3 Financial Liabilities – Derivative Liabilities The Company uses Level 3 of the fair value hierarchy to measure the fair value of the derivative liabilities and revalues its derivative liabilities at every reporting period and recognizes gains or losses in the consolidated statements of operations and comprehensive income (loss) that are attributable to the change in the fair value of the derivative liabilities. The following table sets forth by level within the fair value hierarchy the Company's financial assets and liabilities that were accounted for at fair value as of March 31, 2014, and December 31, 2013: Recurring Fair Value Measures Level 1 Level 2 Level 3 Total March 31, 2014 Derivative liability - - $ 1,367,535 $ 1,367,535 Available-for-sale securities $ 541,067 - - $ 541,067 December 31, 2013 Derivative liability - - $ 61,429 $ 61,429 Available-for-sale securities $ 519,129 - - $ Fair Value of Non-Financial Assets or Liabilities Measured on a Recurring Basis The Company’s non-financial assets include inventories. The Company identifies potentially excess and slow-moving inventories by evaluating turn rates, inventory levels and other factors. Excess quantities are identified through evaluation of inventory aging, review of inventory turns and historical sales experiences. The Company provides lower of cost or market reserves for such identified excess and slow-moving inventories. The Company establishes a reserve for inventory shrinkage, if any, based on the historical results of physical inventory cycle counts. Foreign Currency Translation The financial records of the Company's Chinese operating subsidiaries are maintained in their local currency, the Renminbi (“RMB”), which is the functional currency. Assets and liabilities are translated from the local currency into the reporting currency, U.S. dollars, at the exchange rate prevailing at the balance sheet date. Revenues and expenses are translated at weighted average exchange rates for the period to approximate translation at the exchange rates prevailing at the dates those elements are recognized in the consolidated financial statements. Foreign currency translation gain (loss) resulting from the process of translating the local currency financial statements into U.S. dollars are included in determining accumulated other comprehensive income in the consolidated statement of stockholders’ equity. RMB is not a fully convertible currency. All foreign exchange transactions involving RMB must take place either through the People’s Bank of China (the “PBOC”) or other institutions authorized to buy and sell foreign exchange. The exchange rate adopted for the foreign exchange transactions are the rates of exchange quoted by the PBOC. Commencing July21, 2005, China adopted a managed floating exchange rate regime based on market demand and supply with reference to a basket of currencies. The exchange rate of the US dollar against the RMB was adjusted from approximately RMB 8.28per U.S. dollar to approximately RMB 8.11per U.S. dollar on July21, 2005. Since then, the PBOC administers and regulates the exchange rate of the U.S. dollar against the RMB taking into account demand and supply of RMB, as well as domestic and foreign economic and financial conditions. Unless otherwise noted, the rate presented below per U.S. $1.00 was the midpoint of the interbank rate as quoted by OANDA Corporation ( www.oanda.com ) contained in its consolidated financial statements. Management believes that the difference between RMB vs. U.S. dollar exchange rate quoted by the PBOC and RMB vs. U.S. dollar exchange rate reported by OANDA Corporation were immaterial. Translations do not imply that the RMB amounts actually represent, or have been or could be converted into, equivalent amounts in U.S. dollars. Translation of amounts from RMB into U.S. dollars has been made at the following exchange rates for the respective periods: F-10 March 31, 2014 December 31, 2013 March 31, 2013 December 31, 2012 Balance sheets Statements of operations and comprehensive income (loss) Net Income (Loss) per Common Share Net income (loss) per common share is computed pursuant to section 260-10-45 of the FASB Accounting Standards Codification. Basic net income (loss) per common share is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding during the period. Diluted net income (loss) per common share is computed by dividing net income (loss) by the weighted average number of shares of common stock and potentially outstanding shares of common stock during the period to reflect the potential dilution that could occur from common shares issuable through contingent share arrangements, stock options , warrants and non-vested shares. For the periods presented, the computation of diluted loss per share equaled basic loss per share as the inclusion of any dilutive instruments would have had an antidilutive effect on the earnings per share calculation in the periods presented. Recently Issued Accounting Pronouncements In April 2014, the FASB issued ASU No. 2014-08, “ Presentation of Financial Statements (Topic 205) and Property, Plant, and Equipment (Topic 360): Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity ”. The amendments in this Update change the requirements for reporting discontinued operations in Subtopic 205-20. Under the new guidance, a discontinued operation is defined as a disposal of a component or group of components that is disposed of or is classified as held for sale and “represents a strategic shift that has (or will have) a major effect on an entity’s operations and financial results.” The ASU states that a strategic shift could include a disposal of (i) a major geographical area of operations, (ii) a major line of business, (iii) a major equity method investment, or (iv) other major parts of an entity. Although “major” is not defined, the standard provides examples of when a disposal qualifies as a discontinued operation. The ASU also requires additional disclosures about discontinued operations that will provide more information about the assets, liabilities, income and expenses of discontinued operations. In addition, the ASU requires disclosure of the pre-tax profit or loss attributable to a disposal of an individually significant component of an entity that does not qualify for discontinued operations presentation in the financial statements. The ASU is effective for public business entities for annual periods beginning on or after December 15, 2014, and interim periods within those years. The adoption of ASU 2014 -08 is not expected to have a material impact on the Company’s consolidated financial statements. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the consolidated financial statements. Note 3 – Pledged Deposits Pledged deposits consist of cash held in financial institutions for (a) outstanding letters of credit and (b) open banker’s acceptance notes payable maturing between three (3) to nine (9) months from the date of issuance , and (c) capital lease obligation. Pledged deposits consisted of the following: F-11 March 31, 2014 December 31, 2013 Armco HK Letters of credit (i) $ $ Sub-total – Armco HK Renewable Metals Bank acceptance notes payable - Letters of credit (ii) Deposit for capital lease obligation (iii) Sub-total – Renewable Metals Henan Armco Letters of credit (iv) Sub-total – Henan Armco $ $ (i) $7,962 is to be released to the Company for payment towards fulfilled letters of credit when those letters of credit mature on April 15, 2014 (ii) $551,839 is to be released to the Company for payment towards fulfilled letters of credit when those letters of credit mature on April 8, 2014 (iii) $486,760 is to be released to the Company as part of the payment towards capital lease installment payment when the capital lease agreement matures on December 15, 2014. (iv) $311 is to be released to the Company on April 30, 2014 Note 4 – Marketable Equity Securities, Available for Sale As of March 31, 2014, the Company’s available for sale marketable securities were marked to market to its fair value of $541,067 and reported a $21,938 change in unrealized loss on marketable securities for the three months ended March 31, 2014 as other comprehensive income (loss) in its Stockholders’ Equity. The table below provides a summary of the changes in the fair value of marketable securities, available for sale measured at fair value on a recurring basis using Level 1 of the fair value hierarchy to measure the fair value. Fair Value Measurement Using Level 1 Inputs Original cost Impairment – Other Than Temporary Accumulated Foreign Currency Transaction Gain (Loss) Other Comprehensive Income (Loss) - Change in Unrealized Loss Fair Value Balance, December 31, 2013 $ $ ) $ $ ) $ Purchases, issuances and settlements Total gains or losses (realized/unrealized) included in: Other comprehensive income (loss): Changes in unrealized loss - Balance, March 31, 2014 $ $ ) $ $ ) $ Note 5 – Accounts Receivable Accounts receivable consisted of the following: March 31, 2014 December 31, 2013 Accounts receivable $ $ Allowance for doubtful accounts ) ) $ $ F-12 Note 6 – Inventories Inventories consisted of the following: March 31, 2014 December31, 2013 Raw materials – scrap metal $ $ Finished goods – processed scrap metal Purchased merchandise for resale Write - down of inventories ) ) $ $ Renewable Metals raw materials and finished goods are collateralized for loans from the Bank of Communications Limited Lianyungang Branch. Raw materials consisted of scrap metals to be processed and finished goods were comprised of all of the processed scrap metal at Renewable Metals. Due to the short duration time for the processing of its scrap metal, there was no material work-in-process inventory at March 31, 2014 or December 31, 2013. Slow-Moving or Obsolescence Markdowns The Company recorded no inventory obsolescence adjustments for the three months ended March 31, 2014 and 2013 . Lower of Cost or Market Adjustments There were $390,173 and $nil of lower of cost or market adjustments for the three months ended March 31, 2014 and 2013, respectively. Note 7 – Loans and Convertible Notes Payable Loans payable consisted of the following: March 31, 2014 December 31, 2013 Armco HK Loan payable to RZB Austria Finance (Hong Kong) Limited, collateralized by certain of the Company’s inventory, guaranteed by the Company’s Chairman and Chief Executive Officer, with interest at the bank’s cost of funds plus 200 basis points per annum, with principal and interest due April 1, 2014 and repaid in full as of filing date $ $ Loan payables to DBS, collateralized by certain of the Company’s inventory, guaranteed by the Company’s Chairman and Chief Executive Officer, with interest at an average of 3.47% per annum, balance is due April 1, 2014 and repaid in full as of filing date Sub-total - Armco HK Renewable Metals Loan payable to Bank of Communications, Lianyungang Branch, under trade credit facilities, collateralized by Renewable Metals inventories and guaranteed by the Company’s Chairman and Chief Executive Officer, with interest at 120% of the bank’s benchmark rate per annum (average 7.2%), balance due June 2, 2014 Loan payable to Bank of China, Lianyungang Branch, under trade credit facilities, guaranteed by the Company’s Chairman and Chief Executive Officer, with interest at 6.6% per annum payable monthly, balance due from April 12, 2014 through September 25, 2014 Loan payable to Pudong Development Bank, Lianyungang Branch, under trade credit facilities, guaranteed by the Company’s Chairman and Chief Executive Officer, with interest at 7.92% per annum payable monthly, balance due March 27, 2015 - Short-term borrowing, with interest rate at 8% per annum Loan payable, with interest at 6% per annum and due July 21, 2014 Sub-total – Renewable Metals Henan Armco Loan Payable to ICBC, with interest at 2.47% per annum, and repaid in full on March 28, 2014 - Loan Payable to Guanhutun Credit Union, collateralized by Henan’s building and leasehold improvement, with interest at 9.6% per annum, balance due March 16, 2015 Loans payable, with interest at 8% per annum, and due in 2014. The creditors agreed to exchange $5,319,351 into convertible notes in January and February, 2014 - Short-term borrowing, no interest bearing and due upon demand - Sub-total – Henan Armco Armco Metals Holdings Loans payable, with interest at 8% per annum, due from April 21, 2014 through May 8, 2014 Convertible notes payable, net of discount, with interest at 4-8% per annum, maturing from June 25, 2014 through March 3, 2015 and $5,777,967 wasconverted into shares in April and May 2014. Sub-total – Armco Metals Holdings $ $ F-13 Collateralization of Property, Plant and Equipment Both Renewable Metals and Lianyungang Armco’s property, plant and equipment representing substantially all of the Company’s property, plant and equipment are collateralized for loans from the Bank of China Lianyungang Branch . Collateralization of Land Use Rights Both Renewable Metals and Lianyungang Armco’s land use rights representing all of the Company’s land use rights are collateralized for loans from the Bank of China Lianyungang Branch . Convertible notes payable During 2013, the Company’s subsidiary borrowed an aggregate of approximately $6.2 million from 15 non-U.S. lenders who are not its affiliates under the terms of loan contracts. In January and February 2014, the Company and its subsidiary entered into note exchange agreements with each of these lenders pursuant to which the Company exchanged the loan contracts for 8% convertible notes in the aggregate amount of RMB 33,512,936 (approximately $5.5 million net of discount of $1.3 million), which represented the remaining principal balance due under the loan contracts. The convertible notes bear interest at the rate of 8% per annum, mature nine months from the date of issuance, and are convertible at any time at the option of the holder into shares of the Company’s common stock at a conversion price of $0.317 per share. The Company analyzed the modification of the term under ASC 470-60 “Trouble Debt Restructurings” and ASC 470-50 “Extinguishment of Debt”. The Company determined the modification is substantial and the transaction should be accounted for as an extinguishment with the old debt written off and the new debt initially recorded at fair value with a new effective interest rate. The Company also determined that the fair value of the new debt is the same as the fair value of the old debt. Thus no gain or loss was recognized upon the extinguishment. Note 8 – Banker’s Acceptance Notes Payable and Letters of Credit Banker’s acceptance notes payable consisted of the following: March 31, 2014 December 31, 2013 Renewable Metals Banker’s acceptance notes payable matured on March 27, 2014 $ - $ Letters of credit matured on April 6, 2014 $ $ Note 9 – Related Party Transactions The related parties consist of the following: Kexuan Yao (“Mr. Yao”) T he Company’s Chairman, Chief Executive Officer and principal stockholder Keli Yao Kexuan Yao’s brother Yi Chu Kexuan Yao’s wife F-14 Advances from Chairman and CEO From time to time, the Mr. Yao advances funds to the Company for working capital purpose. Those advances are unsecured, non-interest bearing and due on demand. As of March 31, 2014 and December 31, 2013, the advance balance was $755,805 and $668,332, respectively. Promissory Note from Chairman and CEO On March 29, 2013, the Company executed a promissory note in the amount of RMB 6,300,000 (approximately $1,000,000) payable to Mr. Yao. The note, which is due one year from the date of issuance, accrues interest at 8% per annum. The proceeds are used for working capital purposes. The note was subsequently converted into shares of common stock of the Company in October 28, 2013. See more details in Note 13. Operating Lease from Chairman and CEO On January 1, 2006, Henan entered into a non-cancellable operating lease for its 176.37 square meters commercial office space in the City of Zhengzhou, Henan Province, PRC from Mr. Yao for RMB 10, 000 per month. The lease expired on December 31, 2008 and has been extended through December 31, 2014. Rental expense incurred for the three months ended March 31, 2014 and 2013 was RMB 30,000 (approximately $4,868) and RMB 30,000 (approximately $4,843), respectively. Due to Other Related Parties Due to other related parties consists of the following: March 31, 2014 December 31, 2013 Keli Yao 116,828 Yi Chu 286,313 Total 403,141 The balance of $ 397,371 due to related parties represents the loan owed to the related parties, which is interest free, unsecured and repayable on demand. Note 10 – Capital Lease Obligation Capital lease obligation consisted of the following: March 31, 2014 December 31, 2013 Renewable Metals (i)Capital lease obligation to a financing company for a term of three (3) years, collateralized by certain of Renewable Metals’ machinery and equipment, with interest at 11. 0% per annum, with principal and interest due and payable in monthly installments of RMB 497,897 on the 23rd of each month. $ $ Less current maturities ) ) Capital lease obligation, net of current maturities - - (ii)Capital lease obligation to a financing company for a term of three (3) years, collateralized by certain of Renewable Metals’ machinery and equipment, with interest at 11.0% per annum, with principal and interest due and payable in quarterly installments of RMB3,609,102 on the 15th of each quarter. Less current maturities ) ) Capital lease obligation, net of current maturities - - Total capital lease obligation Less current maturities ) ) TOTAL CAPITAL LEASE OBLIGATION, net of current maturities $ - $ - F-15 Note 11 – Derivative Instruments and the Fair Value of Financial Instruments (i)Warrants Issued in 2008 (“2008 Warrants) Description of Warrants and Fair Value on Date of Grant In connection with the four (4) rounds of private placements from July 25, 2008 through August 8, 2008 (the “2008 Unit Offering”), the Company issued (i) warrants to purchase 2,486,649 common shares of the Company to the investors and (ii) warrants to purchase 242,264 common shares of the Company to the brokers, or 2,728,913 common shares in aggregate (“2008 Warrants”) with an exercise price of $5.00 per share expiring on August 31, 2013, all of which have been earned upon issuance. The Company estimated the fair value of 2008 warrants on the date of grant using the Black-Scholes option-pricing model with the following weighted-average assumptions: July 25, 2008 through August 8, 2008 Expected life (year) Expected volatility (*) % Risk-free interest rate % Expected annual rate of quarterly dividends % * Expected volatility is based on historical volatility of the Company’s common stock. The Company currently has no reason to believe future volatility over the expected life of these warrants is likely to differ materially from its historical volatility. The risk-free interest rate is based on a yield curve of U.S . treasury interest rates on the date of grant based on the expected term of the warrant. Expected annual rate of quarterly dividends is based on the Company’s dividend history and anticipated dividend policy. The relative fair value of 2008 warrants, estimated on the date of grant, was $5,097,404, which was originally recorded as additional paid-in capital and the remaining balance of the net proceeds of $1,523,277 has been assigned to common stock. Amendment No. 1 to the Subscription Agreement and Common Stock Purchase Warrant In May, 201 0 (the “Closing Date”), effective as of January 1, 2010, Armco Metals Holdings, Inc. ( the “Company”) (the “Company”) entered into an amendment (the “First Amendment”) to that certain Subscription Agreement and Common Stock Purchase Warrant (the “Original Agreements”) dated July 2008. Pursuant to the Original Agreements, the Company offered (the “Offering”) and issued securities to 82 investors for an aggregate purchase price of $6,896,229. Pursuant to the First Amendment 34 investors (the “First Amendment Investors”) with warrants to purchase 1,031,715 shares of the Company’s common stock waived certain rights under, Section 6.6 Adjustment for Certain Transactions, of the Common Stock Purchase Warrant, and Section 12(b) Most Favored Nation Provision, of the Subscription Agreement, in exchange for certain covenants that so long as any Warrants are outstanding other than Excepted Issuances that it will not enter into an agreement to issue nor issue any shares of Common Stock or Common Stock Equivalents to any Third Party Purchasers at an effective price per share of less than $5.00 without the prior written consent of the Investor, which consent may be withheld for any reason. The waiver of the anti-dilution or commonly known as a most favored nation clause made those warrants no longer derivative instruments , accordingly the Company reclassified $1,292,227 of the derivative liability to additional paid-in capital. Amendment No. 2 to the Subscription Agreement and Common Stock Purchase Warrant On January 11, 2013 (the “Closing Date”), China Armco Metals, Inc. (the “Company”) entered into a second amendment (the “Second Amendment”) to that certain Subscription Agreement and Common Stock Purchase Warrant (the “Original Agreements”) dated July 2008, as amended by certain Amendment No. 1 to the Original Agreements dated May 2010 (“First Amendment”). Pursuant to the Original Agreements, the Company offered (the “Offering”) and issued securities to 82 investors for an aggregate purchase price of $6,896,229. F-16 This Second Amendment amended (i) the First Amendment to eliminate the Future Financing Restrictions, (ii) the Warrant to reinstate Section 6.6, Adjustment for Certain Transaction, and (iii) the Subscription Agreement to reinstate Section 12(b), Most Favored Nation Provision. The Second Amendment provides that it shall only be effective upon execution of this Second Amendment by each of the investors that executed the First Amendment. At January 8, 2013, three (3) days prior to the Closing Date, after an exhaustive search and numerous attempts to reach all holders that signed the first amendment, all the First Amendment Investors that executed the First Amendment signed the Second Amendment except two (2) investors from whom the Company has been unable to reach or receive responses. These two (2) investors invested a total amount of $400,000. On January 8, 2013, the Company transmitted emails to all of the First Amendment Investors to notify them of the foregoing circumstance and conveyed to them the Company’s intent to declare the Second Amendment effective despite the absence of executions by the two (2) remaining investors. A two-day objection period was afforded to all the First Amendment Investors (including the two (2) unsigned investors) in such emails. As of January 10, 2013, the Company has received no indication from any of the First Amendment Investors that object to effectiveness of the Second Amendment, and no indications from the two unsigned investors that they will not sign the Second Amendment. Accordingly, on the Closing Date the Company declared the Second Amendment effective with respect to all the signed investors. Amendment to the Common Stock Purchase Warrant in Connection with January 28, 2013 Security Offering On January 28, 2013, the Company completed a public registered direct offering of an aggregate of 3,242,712 shares of the Company’s Common Stock, at a purchase price of $0.50 per share (the “January 2013 Offering”). Pursuant to Section 12 of the Subscription Agreement and Section 6 of the Warrant, as a result of the January 2013 Offering, the Investor is now entitled to adjustments to the terms of the Warrant consisting of the followings: (a) a lowered exercise price of $0.50 per share instead of $5.00 per share with respect to the unexercised and outstanding portion of the Warrant; and (b) increased number of Warrant Shares, which shall cause (i)(x) the total number of new Warrant Shares pursuant to the unexercised and outstanding portion of the Warrant following such adjustment, multiplied by (y) the adjusted Exercise Price per share, to equal the dollar amount of (ii)(x) the total number of old Warrant Shares pursuant to the unexercised and outstanding portion of the Warrant before adjustment, multiplied by (y) the total Exercise Price before adjustment, i.e. 10 times of the unexercised and outstanding portion of the Warrant prior to such adjustment . The Company reclassified warrants to purchase 1,031,715 common shares from non-derivative to derivative and related fair value at January 11, 2013 from additional paid-in capital to derivative liability to reflect the re-instatement of the derivative feature of these warrants . Derivative Analysis The exercise price of 2008 warrants and the number of shares issuable upon exercise is subject to reset adjustment in the event of stock splits, stock dividends, recapitalization, most favored nation clause and similar corporate events. Pursuant to the most favored nation provision of the 2008 Unit Offering, if the Company issues any common stock or securities other than the excepted issuances, to any person or entity at a purchase or exercise price per share less than the share purchase price of the 2008 Unit Offering without the consent of the subscriber holding purchased shares, warrants or warrant shares of the 2008 Unit Offering, then the subscriber shall have the right to apply the lowest such purchase price or exercise price of the offering or sale of such new securities to the purchase price of the purchased shares then held by the subscriber (and, if necessary, the Company will issue additional shares), the reset adjustments are also referred to as full reset adjustments. Because these warrants have full reset adjustments tied to future issuances of equity securities by the Company, they are subject to derivative liability treatment under Section 815-40-15 of the FASB Accounting Standard Codification (“Section 815-40-15”) ( formerly FASB Emerging Issues Task Force (“EITF”) Issue No. 07-5: Determining Whether an Instrument (or Embedded Feature) Is Indexed to an Entity's Own Stock (“EITF 07-5”) )). Section 815-40-15 became effective for the Company on January 1, 2009 and as of that date the Warrants issued in the 2008 Unit Offering have been measured at fair value using a lattice model at each reporting period with gains and losses from the change in fair value of derivative liabilities recognized on the consolidated statement of income and comprehensive income . Valuation of Derivative Liability (a) Valuation Methodology F-17 The Company’s 2008 warrants do not trade in an active securities market, as such, the Company developed a lattice model that values the derivative liability of the warrants based on a probability weighted discounted cash flow model. This model is based on future projections of the various potential outcomes. The features that were analyzed and incorporated into the model included the exercise feature and the full ratchet reset. Based on these features, there are two primary events that can occur; the Holder exercises the Warrants or the Warrants are held to expiration. The model analyzed the underlying economic factors that influenced which of these events would occur, when they were likely to occur, and the specific terms that would be in effect at the time (i.e. stock price, exercise price, volatility, etc.). Projections were then made on these underlying factors which led to a set of potential scenarios. As the result of the large Warrant overhang we accounted for the dilution affects, volatility and market cap to adjust the projections. Probabilities were assigned to each of these scenarios based on management projections. This led to a cash flow projection and a probability associated with that cash flow. A discounted weighted average cash flow over the various scenarios was completed to determine the value of the derivative warrant liability. (b) Valuation Assumptions The Company’s 2008 derivative warrants were valued at each period ending date with the following assumptions: ● The underlying stock price was used as the fair value of the common stock on period end date; ● The stock price would fluctuate with the CNAM projected volatility. The projected volatility curve for each valuation period was based on the historical volatility of 14 comparable companies in the metal/industrial metals industries; ● The Holder would exercise the warrant at maturity if the stock price was above the exercise price; ● Reset events projected to occur are based on no future projected capital needs; ● The Holder would exercise the warrant as they become exercisable at target prices of $7.50 for the 2008 Offering, and lowering such target as the warrants approached maturity; ● The probability weighted cash flows are discounted using the risk free interest rates . ● The risk-free interest rate is based on a yield curve of U.S treasury interest rates on the date of valuation based on the contractual life of the warrants ● Expected annual rate of quarterly dividends is based on the Company’s dividend history and anticipated dividend policy . (c) Fair Value of Derivative Warrants The fair value of the 2008 derivative warrants were computed using the lattice model with the following assumptions: September 30, 2014 Expected life (year) Expected volatility % Risk-free interest rate % Expected annual rate of quarterly dividends % The fair value of the embedded derivative warrants is marked-to-market at each balance sheet date and the change in the fair value of the embedded derivative warrants is recorded in the consolidated statements of operations and comprehensive income (loss) as other income or expense. As of September 30, 2013, 2008 warrants were expired and the Company wrote off the derivative warrants liability of $10,179 to the consolidated statements of operations and comprehensive income (loss) as other income. The table below provides a summary of the fair value of the remaining derivative warrant liability and the changes in the fair value of the remaining derivative warrants to purchase 12,180,210 shares of the Company’s common stock, including net transfers in and/or out, of derivative warrants measured at fair value on a recurring basis using significant unobservable inputs (Level 3). F-18 Fair Value Measurement Using Level 3 Inputs Derivativewarrants Assets (Liabilities) Total Balance, December 31, 2012 ) ) Purchases, issuances and settlements ) ) Transfers in and/or out of Level 3 - - Total gains or losses (realized/unrealized) included in: Net income (loss) Other comprehensive income (loss) - - Balance, September 30, 2013 $ - $ - Exercise and Extinguishment of Warrants On January 30, 2009, the Company issued 5,000 shares of its common stock for cash at $5.00 per share and received a cash payment of $25,000 in connection with the exercise of the 2008 warrants for 5,000 shares with an exercise price of $5.00 per share by one (1) investor and 2008 warrants holder . During the three months ended March 31, 2010, the Company issued 1,324,346 shares of its common stock for cash at $5.00 per share and received cash of $6,621,730 in connection with the exercise of the warrants to purchase 1,324,346 shares with an exercise price of $5.00 per share to fifty (50) of the 2008 warrant holders. In addition, the Company issued 78,217 shares of its common stock in connection with the exercise of the 2008 warrants to purchase 167,740 shares with an exercise price of $5.00 per share on a cashless basis to thirteen (13) of the 2008 warrant holders. T he Company reclassified $1,665,011 and $210,095 of the derivative liability to additional paid-in capital, respectively. During April 2010,four (4) of the 2008 warrant holders exercised their warrants to purchase 13,806 shares of the Company’s common stock at an exercise price of $5.00 per share resulting in cash proceeds of $69,030 to the Company , for which the Company issued 13,806 shares of its common stock to the 2008 warrant holders and reclassified $21,229 of the derivative liability to additional paid-in capital. 2008 Warrants Outstanding As of September 30, 2013, all of 2008 warrants to purchase 12,180,210 shares of Company’s common stock were expired. The table below summarizes the Company’s 2008 derivative warrant activity . 2008 Warrant Activities APIC (Gain) Loss Derivative Shares Non-derivative Shares Total Warrant Shares Fair Value of Derivative Warrants Reclassification of Derivative Liability Change in Fair Value of Derivative Liability Derivative warrant at December 31, 2012 ) Reclassification of warrants to purchase 1,031,715 common shares from additional paid-in capital to derivative liability at January 11, 2013 to reflect the re-instatement of the derivative feature ) (- ) ) (- ) Increased number of warrant shares per Amendment No. 2 to the Subscription Agreement and Common Stock Purchase Warrant (" 2008 Unit Offering Agreement") dated July 2008 and Amendment No. 1 to 2008 Unit Offering Agreement upon completion of January 2013 Offering . - (- ) - Mark to market Warrants expired - - Derivative warrant at September 30, 2013 - F-19 (ii)Warrants Issued in April 2010 (“2010 Warrants) Description of Warrants In connection with the sale of 1,538,464 shares of its common stock at $6.50 per share or $10,000,016 in gross proceeds to nine (9) accredited and institutional investors on April 20, 2010, the Company issued warrants to purchase an additional 1,538,464 shares of its common stock with an exercise price of $7.50 per share (“2010 Warrants”) expiring five (5) years from date of grant exercisable commencing 181 days following the date of issuance. At the closing of the private offering, the Company paid Rodman & Renshaw, LLC, a FINRA member firm that served as placement agent for the Company in the offering, (i) a fee of $500,000 as compensation for their services and (ii) a warrant to purchase 76,923 shares of the Company’s common stock with an exercise price of $7.50 per share expiring five (5) years from date of grant exercisable commencing 181 days following the date of issuance, as well as a $15,000 non-accountable expense allowance to one of the nine (9) investors in the offering. Warrants Valuation and Related Assumptions The 2010 warrants were valued on the date of grant with the following assumptions: ● The underlying MYSE MKT stock price $6.95 was used as the fair value of the common stock on April 20, 2010; ● The stock price would fluctuate with the CNAM projected volatility. The projected volatility curve for each valuation period was based on the historical volatility of 14 comparable companies in the metal/industrial metals industries;At April 20, 2010 one (1) through five (5) years were 76%,134%,155%, 167% and 182%, respectively . ● The Holder would exercise the warrant at maturity if the stock price was above the exercise price; ● Reset events projected to occur are based on no future projected capital needs; ● The Holder would exercise the warrants as they become exercisable at target prices of $11.25 for the 2010 Offering, and lowering such target as the warrants approaches maturity; ● The probability weighted cash flows are discounted using the risk free interest rates . ● The risk-free interest rate is based on a yield curve of U.S treasury interest rates on the date of valuation based on the expected term of the warrants ● Expected annual rate of quarterly dividends is based on the Company’s dividend history and anticipated dividend policy . The Company estimated the fair value of 2010 warrants on the date of grant using the lattice model with the Black-Scholes option-pricing model with the following weighted-average assumptions: April 20, 2010 Expected life (year) Expected volatility % Risk-free interest rate % Expected annual rate of quarterly dividends % F-20 The fair value of the 2010 warrants, estimated on the date of issuance, was $2,483,938, which was recorded as additional paid-in capital and the remaining balance of the net proceeds of $6,629,036, net of issuance cost, has been assigned to common stock. Derivative Analysis The warrants issued as part of the April 20, 2010 private placement were analyzed to determine the appropriate treatment under ASC 815-40. The warrants meet the provisions of Section 815-40-15 of the FASB Accounting Standard Codification (“Section 815-40-15”) ( formerly FASB Emerging Issues Task Force (“EITF”) Issue No. 07-5: Determining Whether an Instrument (or Embedded Feature) Is Indexed to an Entity's Own Stock (“EITF 07-5”) ) to be considered indexed to the Company’s own stock. In addition, the warrants meet all the criteria in Section 815-40-55 of the FASB Accounting Standard Codification (“Section 815-40-55”) ( formerly FASB EITF Issue No. 00-19: Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock (“EITF 00-19”) ) to be accounted for as equity. 2010 Warrants Outstanding As of March 31, 2014, 2010 warrants to purchase 1,615,387 shares of its common stock remain outstanding. The table below summarizes the Company’s 2010 non-derivative warrant activities through March 31, 2014: Number of Warrant Shares Exercise Price Range Per Share Weighted Average Exercise Price Fair Value at Date of Issuance Aggregate Intrinsic Value Balance, December 31, 2013 $ $ $ - $ - Granted - Canceled for cashless exercise (- ) - Exercised (Cashless) (- ) - Exercised (- ) - Expired - Balance, March 31, 2014 $ $ $ - $ - Earned and exercisable, March 31, 2014 $ $ $ - $ - Unvested, March 31, 2014 - $ - $ - $ - $ - The following table summarizes information concerning outstanding and exercisable 2010 warrants as of March 31, 2014: Warrants Outstanding Warrants Exercisable Range of Exercise Prices Number Outstanding Average Remaining Contractual Life (in years) Weighted Average Exercise Price Number Exercisable Average Remaining Contractual Life (in years) Weighted Average Exercise Price $ $ - $ $ F-21 (iii) Convertible Notes On November 8, 2013, the Company signed a purchase agreement with Hanover Holdings I, LLC, a New York limited liability company, or Hanover, with an initial principal amount of $450,000, or the Initial Convertible Note (“Hanover Notes”), for a purchase price of $300,000. The outstanding principal of initial note is subject to filing date reduction and effective date reduction. Filing date reduction will reduce the outstanding principal of initial note by $50,000 if the Company files the S-1registration statement per the purchase agreement within 45 days of the note date. The Company failed to meet this filing date reduction term, and accordingly, the initial principal amount was not reduced by the $50,000. Effective date reduction will reduce the outstanding principal of the initial note by another $100,000 if the S-1 registration statement takes effective within 120 days of the note date.On December 26, 2013, the Company filed a S-1 registration statement pursuant to the purchase agreement which was effective on February 14, 2014. Thus, we successfully met the effective date reduction term. As a result, the principal amount of the note was reduced to $350,000 of which $50,000 was recorded as accrued liabilities as of December 31, 2013. Additionally, the Company has the right to require Hanover to purchase, on the 10th trading day after the effective date of the Registration Statement, or the Additional Closing Date, an additional senior convertible note with an initial principal amount of $500,000, or the Additional Convertible Note, for a purchase price of $500,000. The Initial Convertible Note matures on November 8, 2014 (subject to extension as provided in the Initial Convertible Note) and accrues interest at the rate of 4.0% per annum. If issued, the Additional Convertible Note will mature on the date that is the one-year anniversary of the date of issuance of the Additional Convertible Note (subject to extension as provided in the Initial Convertible Note) and will accrue interest at the rate of 4.0% per annum. The Initial Convertible Note is convertible at any time, in whole or in part, at Hanover’s option, into shares of common stock, at a conversion price equal to the Variable Conversion Price. “Variable Conversion Price” means, as of any date of determination, the product of (A) the lowest volume weighted average price of the common stock of any of the five consecutive trading days ending and including the trading day immediately preceding such date of determination (subject to adjustment) , or the Variable Conversion Base Price; and (
